Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/15/2022 has been entered and fully considered. Claim 1 has been amended. Claims 7-8 are withdrawn from examination. New claims 12-19 are added. Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments to claim 1 is noted. The Examiner agrees that this amendment overcomes the cited prior arts. As the result, claim 1 and its dependent claims 2-6 and 9-11 are allowable.
 The Examiner notes that new claims 12-19 do not contain the allowable limitation of claim 1. As such they are rejected in the 35 USC 103 section below.
Claim Objections
Claim 16 is objected to because of the following informalities: in line 17 replace “support” with “supports”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over SATO (JP-2014150219-A and its English translation), hereinafter SATO in view of BARRON (US-2006/0196858), hereinafter BARRON. Note that the italicized text below are the instant claims. 
The Examiner has reproduced, annotated, and pasted FIG. 3 of SATO below to facilitate the discussion. This figure is referred to as “pasted figure” hereinafter.  

    PNG
    media_image1.png
    388
    520
    media_image1.png
    Greyscale

Regarding claim 12, SATO discloses A laser processing apparatus {[FIG. 1], [0001]} comprising: 
a chuck table for holding a workpiece on a holding surface thereof {[0001], [0010], [FIG. 6] the whole area of 52 where workpiece 10 sits on is the holding surface}; 
a laser beam applying unit configured to apply a laser beam to the workpiece held on the holding surface of said chuck table {[0028], [0032]}; 
and a camera unit configured to capture an image of the workpiece held on the holding surface of said chuck table {[0035] note that imaging means 80 that is equipped with CCD is the digital camera}; 
wherein said chuck table includes: a porous material making up said holding surface and provided as a porous glass plate; and a glass frame made of a non-porous material and having a recess defined therein for receiving said porous material fitted therein, and a negative pressure transfer path for transferring a negative pressure to the porous material fitted in said recess {[0011] note that the porous plate made of porous glass is the porous material that makes up the holding surface, composite glass plate comprises the glass frame, suction force is the negative pressure provided by a vacuum source, {[FIG. 2] 51 is the porous material, 52 is the glass frame that has to be nonporous since vacuum travels through the suction grooves 521b, [0018] note that composite glass plate 50 comprises of both porous 51 and non-porous 52, thus 52 has to be glass, [paste figure] the place where 51 sits inside 52 is the recess, note that the transfer path just below this recess},
wherein the workpiece held on said chuck table has an outer peripheral edge portion supported on said glass frame in covering relation to said porous glass plate {[FIG. 6] note that workpiece 10 has outer peripheral edge that is supported on glass frame 52 and covers the porous glass plate 51},
Regarding the next limitation of “said glass frame has an outer peripheral portion protruding radially outward from the outer peripheral edge portion of the workpiece”, SATO shows a workpiece that is the same size as glass piece {[FIG. 6] note that workpiece 10 is the same size as the top surface of holding surface 52}. Therefore, SATO is silent on a smaller workpiece that causes the outer peripheral portion of glass frame protrude beyond the workpiece.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have used the apparatus of SATO and its glass frame 52 for a workpiece that has a smaller diameter than the glass frame, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the apparatus {see MPEP 2144.04 (IV)(B)}.
One would have been motivated to have used smaller pieces since this expands the flexibility of SATO apparatus and does not limit it to workpieces that have the same diameter as the glass frame. Note that since the vacuum is applied through the smaller porous glass 51, the workpiece that sits on glass frame 52 does not have to be the same size as the glass frame and can have a smaller diameter and still be firmly attached to the glass frame and thus the operation of the apparatus is not changed at all {[FIG. 6]}.
Note that SATO does not explicitly limit the size of wafer 10 and it is within the skill of an artisan to realize that a smaller diameter wafer 10 can also be located on top of the glass frame 52 {[FIG. 6]}.
SATO further discloses an upper surface of the outer peripheral portion is flush with said holding surface {[FIG. 6] note that as discussed above the whole surface of 52 is the holding surface thus its outer periphery is flush with the inner portion}, 
and said glass frame transmits therethrough illuminating light emitted {[FIG. 6] note the light illuminated by 63 transmitted through glass frame}
The Examiner notes that SATO’s illuminating light 63 {[FIG. 6]} is separate from its camera 80 {[FIG. 1]}. Thus, SATO is silent on the limitation of “illuminating light emitted by said camera unit”.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have integrated the light of SATO in the camera of SATO similar to well-known cameras with flash light. Note, that it has been held that making in one piece an article that has formerly been formed in multiple pieces involves only routine skill in the art {see MPEP 2144.04 (V)(B)}.
One would have been motivated to have integrated this light in the camera to 1) reduce the number of individual parts and 2) in case of malfunction of the light, it can be easily accessed and repaired since it is located outside and with the camera.
In the alternative, and in the same field of endeavor that is related to laser marking of a substrate and monitoring the marking using an imaging system, BARRON discloses an apparatus that reads on the applicant claim of illuminating light emitted by said camera unit {[0056], [0058], [0063], [FIG. 5] note that camera 166 is integrated with light system 174 to form optical reader 28, thus light is provided by the camera or the reader system}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the camera of SATO with the camera/light system of BARRON. The Examiner notes that it has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}.
The imaging system of BARRON is designed for monitoring the inscribing work of the laser system using the similar concept of capturing an image by a camera {[0056]}. Therefore, this substitution will result in a similar and predictable result of capturing an image of the workpiece of SATO with an illuminating light for a better image precision.
Regarding claim 13, SATO discloses further comprising: a table base movable with respect to said laser beam applying unit, said glass frame being mounted on said table base {[0017], [FIG. 1] note that table 6 is movable in XY direction}.
Regarding claim 14, SATO discloses wherein said laser beam applying unit includes a laser oscillator for oscillating said laser beam {[0034]},
and a condensing lens for focusing the laser beam oscillated by said laser oscillator, said condensing lens being disposed in facing relation to the holding surface of said chuck table {[0034] note the condenser 822 is the lens, [FIG. 1] note that 822 is facing downward thus in facing relation with the holding surface of chuck table 4}.
Regarding claim 15, SATO discloses wherein said laser beam has a wavelength that is transmittable through said workpiece or a wavelength that is absorbale through said workpiece  {[0042] and {[FIG. 6] note that laser from 822 has to go through workpiece 10 to reach adhesive film 11 to be absorbed by 11, thus laser is transmittable through the workpiece 10}.
Regarding claim 16, SATO discloses A laser processing apparatus {[FIG. 1], [0001]} comprising: 
a chuck table for holding a workpiece on a holding surface thereof {[0001], [0010], [FIG. 6] the whole area of 52 where workpiece 10 sits on is the holding surface}; 
a laser beam applying unit configured to apply a laser beam to the workpiece held on the holding surface of said chuck table {[0028], [0032]}; 
and a camera unit configured to capture an image of the workpiece held on the holding surface of said chuck table {[0035] note that imaging means 80 that is equipped with CCD is the digital camera}; 
a rotating unit for rotating the chuck table about its central axis {[0016], [0017], [FIG. 1] 34 is the rotating unit that turns the chuck table around central axis Z};
wherein said chuck table includes: a porous material making up said holding surface and provided as a porous glass plate; and a glass frame made of a non-porous material and having a recess defined therein for receiving said porous material fitted therein, and a negative pressure transfer path for transferring a negative pressure to the porous material fitted in said recess {[0011] note that the porous plate made of porous glass is the porous material that makes up the holding surface, composite glass plate comprises the glass frame, suction force is the negative pressure provided by a vacuum source, {[FIG. 2] 51 is the porous material, 52 is the glass frame that has to be nonporous since vacuum travels through the suction grooves 521b, [0018] note that composite glass plate 50 comprises of both porous 51 and non-porous 52, thus 52 has to be glass, [paste figure] the place where 51 sits inside 52 is the recess, note that the transfer path just below this recess},
wherein the workpiece held on said chuck table has an outer peripheral edge portion supported on said glass frame in covering relation to said porous glass plate {[FIG. 6] note that workpiece 10 has outer peripheral edge that is supported on glass frame 52 and covers the porous glass plate 51},
said glass frame has an inner portion radially inward from an outer peripheral edge portion of said recess {[FIG. 3] note the portion of 52 that is below 51, thus extends radially inward from the recess}, 
the rotating unit support a bottom surface of the inner portion {[FIG. 3] note that the rotating unit 34, and through elements 61 and 532, supports that inner portion of 52 that sits below}, 
and said glass frame transmits therethrough illuminating light emitted {[FIG. 6] note the light illuminated by 63 transmitted through glass frame}
The Examiner notes that SATO’s illuminating light 63 {[FIG. 6]} is separate from its camera 80 {[FIG. 1]}. Thus, SATO is silent on the limitation of “illuminating light emitted by said camera unit”.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have integrated the light of SATO in the camera of SATO similar to well-known cameras with flash light. Note, that it has been held that making in one piece an article that has formerly been formed in multiple pieces involves only routine skill in the art {see MPEP 2144.04 (V)(B)}.
One would have been motivated to have integrated this light in the camera to 1) reduce the number of individual parts and 2) in case of malfunction of the light, it can be easily accessed and repaired since it is located outside and with the camera.
In the alternative, and in the same field of endeavor that is related to laser marking of a substrate and monitoring the marking using an imaging system, BARRON discloses an apparatus that reads on the applicant claim of illuminating light emitted by said camera unit {[0056], [0058], [0063], [FIG. 5] note that camera 166 is integrated with light system 174 to form optical reader 28, thus light is provided by the camera or the reader system}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the camera of SATO with the camera/light system of BARRON. The Examiner notes that it has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}.
The imaging system of BARRON is designed for monitoring the inscribing work of the laser system using the similar concept of capturing an image by a camera {[0056]}. Therefore, this substitution will result in a similar and predictable result of capturing an image of the workpiece of SATO with an illuminating light for a better image precision.
Regarding claim 17, SATO discloses further comprising: a table base movable with respect to said laser beam applying unit, said glass frame being mounted on said table base {[0017], [FIG. 1] note that table 6 is movable in XY direction}.
Regarding claim 18, SATO discloses wherein said laser beam applying unit includes a laser oscillator for oscillating said laser beam {[0034]},
and a condensing lens for focusing the laser beam oscillated by said laser oscillator, said condensing lens being disposed in facing relation to the holding surface of said chuck table {[0034] note the condenser 822 is the lens, [FIG. 1] note that 822 is facing downward thus in facing relation with the holding surface of chuck table 4}.
Regarding claim 19, SATO discloses wherein said laser beam has a wavelength that is transmittable through said workpiece or a wavelength that is absorbale through said workpiece  {[0042] and {[FIG. 6] note that laser from 822 has to go through workpiece 10 to reach adhesive film 11 to be absorbed by 11, thus laser is transmittable through the workpiece 10}.
Allowable Subject Matter
Claims 1-6 and 9-11 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748